937 So.2d 781 (2006)
Robert E. DRAGON, Appellant,
v.
STATE of Florida, Appellee.
No. 4D06-3196.
District Court of Appeal of Florida, Fourth District.
September 13, 2006.
Robert E. Dragon, Avon Park, pro se.
No appearance required for appellee.
PER CURIAM.
We affirm the trial court's denial of appellant's motion to correct illegal sentence. See Brown v. State, 927 So.2d 1024 (Fla. 4th DCA 2006). As in Brown, we certify conflict with King v. State, 911 So.2d 229 (Fla. 2d DCA 2005), and Kidd v. State, 855 So.2d 1165 (Fla. 5th DCA 2003).
Affirmed.
GUNTHER, SHAHOOD and GROSS, JJ., concur.